Citation Nr: 1604546	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-24 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hands, elbows, and back. 

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In December 2015, the Veteran was scheduled to testify before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

FINDING OF FACT

In December 2015, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking service connection for osteoarthritis of the hands, elbows, and back, and erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran seeking service connection for osteoarthritis of the hands, elbows, and back are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran seeking service connection for erectile dysfunction are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran in this case perfected an appeal from a January 2013 rating decision which, as relevant here, denied service connection for osteoarthritis of the hands, elbows, and back, and erectile dysfunction.  However, prior to the promulgation of a decision in this appeal, the Veteran's representative stated to the undersigned Veterans Law Judge during the 2015 videoconference hearing that the Veteran wished to withdrawal his appeal of the denials of service connection for osteoarthritis of the hands, elbows and back, as well as for erectile dysfunction, and such statement was reduced to writing in the hearing transcript.  Once the Board received the Veteran's representative's statement withdrawing those claims, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the withdrawn issues and they are therefore dismissed. 38 U.S.C.A. § 7105(d) (5) (West 2014).

ORDER

The appeal seeking service connection for osteoarthritis of the hands, elbows, and back is dismissed. 

The appeal seeking service connection for erectile dysfunction is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


